Citation Nr: 1427594	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling, prior to March 18, 2013, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis prior to October 2010.


REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

After the Veteran submitted his substantive appeal to the Board, but before the case was transferred to the Board, the RO increased the 50 percent disability rating to 70 percent, effective March 18, 2013.  This increase was established via a May 2013 rating decision.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

At the October 2013 Board hearing, the Veteran's representative contended that although the Veteran has been in receipt of TDIU benefits on a schedular basis since October 2010, the Veteran is entitled to an extraschedular TDIU consideration effective before October 2010.  In that regard, the representative contended that the Veteran was only able to work part-time from January to September 2010 and completely unable to work starting in September 2010 due to the medication he takes for his PTSD.  See Board Hearing Transcript, pp. 3-7.  Therefore, the Board finds that the Veteran raised the issue of entitlement to TDIU.  This issue is considered part and parcel of the Veteran's claim for an increased rating for PTSD with major depressive disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

At the beginning of the appeal, the Veteran was represented by the National Association of County Veterans Service Officers.  In an October 2013 VA Form 21-22A, the Veteran appointed Agent Loreain Tolle as his representative, thereby revoking the earlier power of attorney.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the October 2013 Board Hearing, the Veteran indicated that he is in receipt of Social Security Administration disability benefits.  See Board Hearing Transcript, p. 14.  However, the information and records that the SSA relied upon in the disability determination are not of record and should be obtained as they may be pertinent to the matters on appeal.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (VA's duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination).  

The most recent VA treatment records are dated June 2010; however, the Veteran submitted a September 2010 statement from Dr. C.H., a VA mental health clinician.  As the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA, while the case is in remand status.  

As mentioned above, the Veteran's claim for TDIU is part and parcel of his increased rating claim.  Accordingly, the claims for entitlement to an increased rating for PTSD with major depressive disorder and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for TDIU must be remanded pending the development and readjudication of the increased rating appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since June 2010 and associate them with the claims file.

2.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records, including medical records, underlying the adjudication for disability benefits.

All attempts to secure this evidence must be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to a TDIU on an extraschedular basis, prior to October 2010.  If the benefits sought on appeal remain denied provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



